     Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 1 of 23




              IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

THE BIG GREEN EGG, INC.,

     Plaintiff,

v.
                                     Civil Action No.
AIYIXIAO, et al.,

     Defendants.




            MEMORANDUM OF LAW IN SUPPORT OF
        PLAINTIFF’S MOTION FOR EX PARTE TEMPORARY
          RESTRAINING ORDER, ASSET FREEZE ORDER,
                 AND ORDER TO SHOW CAUSE
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 2 of 23




                                 INTRODUCTION

    Plaintiff The Big Green Egg, Inc. (“Plaintiff”) manufactures and distributes

barbecue smokers and grills under the well-known BIG GREEN EGG trademarks

(collectively, “Plaintiff’s Marks” or “Marks”). Plaintiff has invested considerable

time and money building up tremendous goodwill in its trademarks and related

goods. Plaintiff takes great care to protect its intellectual property rights and spends

considerable time and money enforcing them against infringers and counterfeiters.

Despite these efforts, infringers and counterfeiters proliferate.

    On information and belief, Defendants are Chinese companies or individuals

that sell goods bearing counterfeit and/or infringing copies of Plaintiff’s Marks

through virtual storefronts on various e-commerce marketplaces such as Alibaba,

AliExpress, DHGate, Amazon, eBay, and/or Wish (each a “Marketplace” and

collectively the “Marketplaces”). Defendants are advertising and selling

unauthorized goods bearing counterfeit and/or infringing copies of Plaintiff’s

Marks, as well as using Plaintiff’s Marks and confusingly similar variations thereof

to advertise and sell unauthorized versions of Plaintiff’s goods, thereby severely

harming Plaintiff’s valuable brand and associated goodwill. Counterfeit and/or

infringing goods typically do not meet relevant product safety and labeling

standards, thereby irreparably harming Plaintiff’s valuable brand and goodwill and

                                           2
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 3 of 23




presenting a safety hazard to unwary purchasers. Plaintiff seeks an ex parte

temporary restraining order shutting down Defendants’ virtual storefronts on the

Marketplaces and freezing Defendants’ financial accounts tied thereto.

                           FACTUAL BACKGROUND

I.    PLAINTIFF’S PRODUCTS AND MARKS.

      Plaintiff The Big Green Egg, Inc. (“Plaintiff”) manufactures and distributes

barbecue smokers and grills under the well-known BIG GREEN EGG trademark

and related trademarks. Ed Fisher, the Company’s founder, discovered the

“kamado” (translated to “oven” or “hearth” in Japanese) domed clay oven during

his travels in Japan as an American serviceman in the 1950s. (Declaration of Gary

Hooper ¶ 4.) In 1974, the first Big Green Egg store opened in Atlanta. Originally

importing both Japanese and Chinese kamados, Ed Fisher soon realized that,

despite the great results they produced, the original clay cookers were fragile and

prone to breaking after exposure to various elements such as high heat and

weather. For this reason, Ed Fisher committed to modernizing and perfecting the

ancient cooking technology and to distinguish his kamado cookers from

conventional grills on the market. (Id. ¶ 5.) In addition to a distinctive green,

dimpled surface, Ed Fisher adopted the trademark BIG GREEN EGG and now,

forty-five years later, BIG GREEN EGG is one of the world’s most recognizable

                                           3
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 4 of 23




brands. The Company’s cookers are widely known as EGG cookers. (Id. ¶ 6.) As

EGG cookers gained popularity, the Company committed to produce an improved

version of their cooker using a higher grade of ceramics that was specifically

developed by NASA to withstand and hold extremely high heat levels without

suffering damage. The result was a superior cooker that is stronger, more durable,

and provides better heat insulation than anything else on the market, a distinction

Big Green Egg is known for today. (Id. ¶ 7.)

      The shape of the Big Green Egg cooker is designed to contain the heat by

using two draft doors, one at the bottom and another at the top. The two draft doors

work in conjunction with each other. The result is precise temperature control and

optimal cooking performance. (Id. ¶ 8.) The innovative technology and shape of

the grill allows for faster cooking than other grills, requires less charcoal, and holds

and distributes heat more evenly. It can be used to grill, roast, smoke, and bake,

and can make anything from turkey to Bundt cakes. (Id. ¶ 9.) Presently, more than

4,000 retailers across the nation stock Big Green Egg products, which has grown

more than 20 percent every year for the past two decades. Not only that, many

restaurants in the Atlanta area alone feature the Company’s EGG cookers. Kevin

Rathbun Steak, a prime steakhouse located in the Atlanta area and widely known



                                           4
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 5 of 23




as one of the top steakhouses in the United States, features menu items such as a

pork shoulder entrée smoked on a Big Green Egg cooker. (Id. ¶ 10.)

      The revolutionary outdoor cooking technology of Big Green Egg has

garnered the brand a cult-following in the universe of kamado users. Festivals,

known as EGGFESTS and EGGTOBERFEST, are among the many events widely

held where new techniques are shared during cooking exhibitions and communities

of users are forged. (Id. ¶ 11.) Big Green Egg is now the world’s largest producer

and international distributor of the highest-quality ceramic cooking system. The

grills are put through strict quality procedures during manufacturing to ensure

perfected production. (Id. ¶ 12.) The Company continues to expand and now

includes seven different sizes with hundreds of accessories, known as

EGGCESSORIES, designed specifically for use on the grill, which are available

throughout the world in over fifty countries. (Id. ¶ 13.)

      Plaintiff owns numerous federal trademark registrations for Plaintiff’s

Marks, including the following:




                                           5
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 6 of 23




                          Mark                U.S. Federal Reg. Nos.
                                                     2627587


                   BIG GREEN EGG                      4037333
                                                      4263121


                       EGGFEST                        4141337
                      EGGSPERT                        4488807

                       EGGHEAD                        4259981

                   EGGCESSORIES                       4145282

                      EGG MATES                       4628797

                 LITTLE GREEN EGG                     5218824

                                                      4917107




True and correct copies of the certificates of registration for these trademarks are

attached as Exhibit A to the Complaint. (Id. ¶ 15.)

II.   PLAINTIFF’S ONGOING BATTLE AGAINST COUNTERFEITERS.

      With the popularity of Plaintiff’s brand and product line has come a flood of

counterfeit and infringing products. Many third parties use Plaintiff’s Marks on or

in connection with the advertising and sale of a variety of products, thereby
                                          6
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 7 of 23




infringing the Plaintiff’s trademarks. (Id. ¶ 16.) The sale of counterfeit and

infringing products poses a real threat to Plaintiff’s brand, the sustainability of

Plaintiff’s business, and to the individuals and families who unwittingly purchase

them. (Id. ¶ 17.)

      Plaintiff spends considerable time and resources fighting infringers and

counterfeiters. Plaintiff regularly uses standard notice and takedown procedures to

remove counterfeit and infringing goods from the Internet. Despite Plaintiff’s

efforts, counterfeit and infringing goods continue to be readily available through

the Marketplaces. Marketplace intellectual property rights (“IPR”) notice and

takedown mechanisms have not been fully effectual in Plaintiff’s continuing fight

against the marketing and sale of counterfeit and/or goods bearing one or more of

Plaintiff’s Marks. (Id. ¶¶ 18-20.) The proliferation of counterfeit products harms

Plaintiff’s valuable brand in several ways. First, Plaintiff is only able to control the

quality of products manufactured and sold under its brands. Additionally, if

consumers are dissatisfied with the quality of the counterfeit product they

purchase, that displeasure will be attributed to Plaintiff and its brand. (Id. ¶ 21.)

      If a Marketplace bans a seller because of repeat IPR infringement

complaints, the seller can easily establish a new identity, set up a new virtual

storefront and resume selling counterfeit and/or infringing goods in little time.

                                            7
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 8 of 23




Most Marketplaces do not require sellers to provide complete or accurate physical

contact information, and others allow the sellers to operate with complete

anonymity. (Declaration of Jeffrey B. Sladkus ¶¶ 13-16.) With such anonymity,

sellers can advertise and sell counterfeit and/or infringing goods without any risk

of an adverse judgment. This allows these sellers to destroy any evidence of their

unlawful conduct and quickly transfer funds in the event of a legal proceeding. To

successfully shut these sellers down and afford an aggrieved party the opportunity

to obtain some type of remedy under the prevailing U.S. trademark laws, it is

exceedingly important that the targets remain unaware that they are the subject of

anti-counterfeiting measures; otherwise, they will disappear without a trace. (Id.

¶¶ 17-18.)

      Plaintiff can usually identify counterfeit and/or infringing versions of its

goods by visual inspection; the country of origin; the packaging materials for the

products; and/or the price at which the products are sold. Working together with

the law firm of The Sladkus Law Group, Plaintiff or Plaintiff’s counsel has

confirmed that each Defendant is using at least one of Plaintiff’s Marks or a

colorable imitation thereof on or in connection with the sale of non-genuine

products. None of the Defendants is, or has ever been, authorized to manufacture,



                                          8
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 9 of 23




market, or distribute any of Plaintiff’s goods or to use Plaintiff’s Marks.

(Declaration of Gary Hooper ¶ 22.)

                               LEGAL ARGUMENT

I.    APPLICABLE LEGAL STANDARDS.

      A court will issue a temporary restraining order where the requesting party

demonstrates the following four factors: (1) it has a substantial likelihood of

success on the merits; (2) the moving party will suffer irreparable injury if the

order is not granted; (3) that the threatened injury to the plaintiff outweighs the

harm the relief would inflict on the non-movant; and (4) entry of the order would

serve the public interest. Schiavo ex. rel Schindler v. Schiavo, 403 F.3d 1223,

1225–26 (11th Cir. 2005).

      Courts may issue a temporary restraining order without notice to the

adverse party where the facts in an affidavit demonstrate the moving party will

suffer immediate and irreparable injury, loss, or damage before the adverse party

can be heard in opposition and the movant’s attorney certifies in writing the

reasons why notice should not be required. FED. R. CIV. P. 65(b)(1). Where a

defendant’s identity is known and notice can be feasibly given, the court may still

grant an ex parte seizure order if providing notice to the defendant would render

fruitless the further prosecution of the action. AT&T Broadband v. Tech

                                           9
      Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 10 of 23




Communications, Inc., 381 F.3d 1309, 1319 (11th Cir. 2004). “The weight of

authority around the country appears to favor the granting of ex parte seizure

orders in trademark counterfeiting cases, where fake versions of well-known

brands are deliberately passed off to the public as the genuine article.” Fimab-

Finanziaria Maglificio Biellese Fratelli Fila S.p.A. v. Kitchen, 548 F. Supp. 248,

249-50 (S.D. Fla. 1982). The justification for an ex parte seizure order is even

more compelling where a significant amount of evidence pertaining to the

counterfeiting activity is in electronic form, and therefore subject to quick, easy,

and untraceable destruction by the Defendants. Dell Inc. v. BelgiumDomains, LLC,

2007 WL 6862341 at *2 (S.D. Fla. 2007); see also Chanel, Inc. v.

Chanel255.ORG, et al., 2012 WL 12845630 at *5 (S.D. Fla. 2012).

      Requests for equitable relief invoke the court’s inherent equitable powers to

order preliminary injunctive relief, including an asset freeze, in order to assure the

availability of permanent relief. Levi Strauss & Co. v. Sunrise Intern. Trading Inc.,

51 F.3d 982, 987 (11th Cir. 1995) (affirming district court’s asset freeze order

where plaintiff sought permanent injunction and equitable remedy of defendants’

profits from counterfeiting). Plaintiff’s requests for permanent injunctive relief and

disgorgement of the Defendants’ profits are requests for relief in equity. Id. Such

asset freezes are particularly appropriate against sellers of counterfeit goods who

                                          10
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 11 of 23




are likely to hide their ill-gotten profits if their assets are not seized. Reebok

Intern., Ltd. v. Marnatech Enterprises, Inc., 970 F.2d 552, 559 (9th Cir. 1992)

(affirming asset freeze order against seller of counterfeit goods).

II.   THE COURT HAS JURISDICTION OVER DEFENDANTS.

      Each Defendant has advertised and offered its counterfeit and/or infringing

goods for sale to prospective purchasers in the United States. Using a suitable

pretext, Plaintiff’s counsel set up accounts with the Marketplaces using Atlanta,

Georgia as its location. Counsel searched for Plaintiff’s branded goods on the

various Marketplaces, identified sellers advertising counterfeit goods bearing

Plaintiff’s registered Marks or non-genuine goods advertised for sale under

confusingly similar variations of Plaintiff’s Marks, and confirmed that each seller

was willing and able to ship these counterfeit and/or infringing products to the U.S.

Counsel also confirmed that each Defendant was prepared to accept payment in

U.S. Dollars through a U.S.-based financial institution such as AliPay,

ContextLogic, DHPay, or PayPal. Each Defendant advertised its willingness and

ability to sell these counterfeit and/or infringing goods to customers in this judicial

district, thereby purposefully directing its commercial activities here. (Declaration

of Jeffrey B. Sladkus ¶ 7.)




                                            11
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 12 of 23




       This Court has jurisdiction over the Defendants pursuant to Fed. R. Civ. P.

4(k)(2), which provides jurisdiction over a foreign defendant that is not subject to

the jurisdiction of any state’s court of general jurisdiction where exercising

jurisdiction is consistent with the United States Constitution and its laws. Each

Defendant has offered counterfeit or infringing goods for sale throughout the

United States, including in Georgia. Each Defendant is willing to engage in

commercial transactions with residents of the United States, ship infringing or

counterfeit goods to the United States, and receive payment in U.S. Dollars.

Therefore, it is reasonable for the Defendants to expect that they may be sued in

the United States. U.S. S.E.C. v. Carrillo, 115 F.3d 1540, 1542-47 (11th Cir. 1997)

(holding court had personal jurisdiction over foreign corporation where defendant

placed ads for securities in two airlines’ in-flight magazines, mailed offering

materials directly to U.S. investors, and maintained U.S. bank accounts to receive

payment from investors.); Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339,

1355-58 (11th Cir. 2013) (affirming jurisdiction over non-resident who sold

counterfeit products through fully-interactive website.)

III.   PLAINTIFF IS ENTITLED TO AN EX PARTE TRO.

       There is no question that the Defendants are marketing and selling

unauthorized goods bearing counterfeit copies of Plaintiff’s Marks or otherwise

                                          12
      Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 13 of 23




using Plaintiff’s Marks in a manner that is likely to cause consumer confusion.

Plaintiff is entitled to an immediate restraining order prohibiting Defendants from

continuing to infringe on its valuable trademarks and to protect unwary consumers

from potentially dangerous products.

      A.     Plaintiff Is Likely To Succeed On Its Claims.

      Plaintiff owns numerous federally registered trademarks, including but not

limited to several registrations for BIG GREEN EGG, EGGFEST, EGGSPERT,

EGGHEAD, EGGCESSORIES, EGG MATES, LITTLE GREEN EGG, and a

three-dimensional trademark consisting of the color green applied to a kamado

style grill and smoker. True and correct copies of the certificates of registration are

attached as Exhibit A to the Complaint. The certificates of registration are prima

facie evidence of the validity of the registered mark and the registration of the

mark, Plaintiff’s ownership of the mark, and Plaintiff’s exclusive right to use the

registered mark in commerce on or in connection with the goods in the certificates.

15 U.S.C. § 1057(b).

      To determine whether Defendants are infringing Plaintiff’s Marks, the Court

will consider the strength of Plaintiff’s Marks, the similarity of the marks, and the

similarity of the goods. Plaintiff’s Marks are inherently distinctive and have been




                                          13
      Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 14 of 23




registered on the Principal Register for many years and, as a result, have achieved

significant recognition among the relevant consuming public.

      Plaintiff and/or the undersigned counsel have reviewed all of the product

listings for each Defendant and confirmed that each Defendant is using a

counterfeit and/or infringement of one or more of Plaintiff’s Marks (i) on non-

genuine reproductions of Plaintiff’s goods, or (ii) in association with the marketing

or sale of other goods in such a manner as to confuse customers into believing the

goods are genuine.

      B.     Plaintiff Is Likely To Suffer Irreparable Harm.

      Grounds for irreparable injury include loss of control of reputation, loss of

trade, and loss of goodwill. Ferrellgas Partners, L.P, 143 Fed. Appx. 180, 190

(11th Cir. 2005). Evidence that a defendant sells a line of infringing products

intending to capitalize on the plaintiff’s goodwill constitutes “overwhelming

evidence” that the plaintiff is likely to suffer irreparable harm. Cathedra Art Metal

Co. v. Divinity Boutique, LLC, 2018 WL 2356181 at * 2 (N.D. Ga. 2018); see also

InternetShopsInc.com v. Six C Consulting, Inc., No. 1:09–cv–698–JEC, 2011 WL

1113445, at *6 (N.D. Ga. Mar. 24, 2011) (dilution of goodwill, loss of control of

reputation, and loss of trade are sufficient to find irreparable injury). “The most

corrosive and irreparable harm attributable to trademark infringement is the

                                          14
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 15 of 23




inability of the victim to control the nature and quality of the defendants’ goods.”

Crossfit, Inc. v. Quinnie, 232 F.Supp.3d 1295, 1316 (N.D. Ga. 2017).

      Plaintiff has spent considerable time, money, and effort building its valuable

brand. The proliferation of counterfeit and/or infringing copies of Plaintiff’s goods

erodes the distinctiveness of Plaintiff’s Marks and diminishes their value and

associated goodwill. Because Plaintiff cannot control the quality of counterfeit or

infringing goods, the sale of inferior counterfeit or infringing goods by Defendants

will have a materially adverse effect on Plaintiff’s business reputation and the

goodwill associated with Plaintiff’s Marks. This is sufficient to establish a

likelihood of irreparable harm. Noorani Trading Inc. v. Bijani, No. 17-1344, 2017

WL 8292437 at *9 (N.D. Ga. May 4, 2017). The widespread and unauthorized use

of Plaintiff’s Marks in the marketing, offering for sale, and sale of counterfeit

and/or infringing goods threatens the extensive goodwill associated with Plaintiff’s

business and Plaintiff’s Marks, and will continue to cannibalize the sale of

Plaintiff’s genuine goods. There is a significant threat that Plaintiff will suffer

irreparable harm without an injunction. Mud Pie, LLC v. Deck the Halls, Y’all,

LLC, No. 17-2789, 2017 WL 8942387 at *3 (N.D. Ga. 2017).




                                           15
      Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 16 of 23




      C.     The Balance Of Hardships Favors Plaintiff.

      If Defendants are permitted to continue to sell their inferior counterfeit

and/or infringing goods, Plaintiff’s reputation and the value of the goodwill

associated with its Marks will be irreparably damaged. Moreover, counterfeiters or

infringers such as Defendants capitalize off the goodwill that Plaintiff has built in

its goods and brand while selling inferior and sometimes dangerous goods to

unsuspecting consumers. In contrast, enjoining Defendants from selling counterfeit

and/or infringing goods poses little to no risk of damaging the goodwill, if any,

associated with the Defendants.

      D.     An Injunction Will Serve The Public Interest.

      Plaintiff’s goods undergo rigorous quality control testing. In contrast,

Defendants’ goods are not required to meet any federal or state safety

requirements. Moreover, counterfeit and/or infringing goods do not meet Plaintiff’s

quality control standards, eroding Plaintiff’s valuable reputation and goodwill.

Thus, the public interest weighs in favor of an injunction.

      E.     The TRO Should Issue Without Notice.

      The Marketplaces allow sellers of counterfeit and/or infringing goods, such

as Defendants, to operate anonymously. From the undersigned counsel’s

considerable experience fighting counterfeiters and infringers, when a Marketplace

does require sellers to provide physical contact information, this information is
                                          16
      Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 17 of 23




consistently inaccurate, and sellers routinely provide false, incomplete, or

misleading contact information. (Declaration of Jeffrey B. Sladkus ¶¶ 14-16.)

      Moreover, the Court may grant an ex parte seizure order if providing notice

to the Defendants would render fruitless the further prosecution of the action.

AT&T Broadband v. Tech Communications, Inc., 381 F.3d 1309, 1319 (11th Cir.

2004). This is particularly true when combatting counterfeiters. “The weight of

authority around the country appears to favor the granting of ex parte seizure

orders in trademark counterfeiting cases, where fake versions of well-known

brands are deliberately passed off to the public as the genuine article.” Fimab-

Finanziaria Maglificio Biellese Fratelli Fila S.p.A. v. Kitchen, 548 F. Supp. 248,

249-50 (S.D. Fla. 1982) (citing numerous cases). The justification for an ex parte

seizure order is even more compelling where a significant amount of evidence

pertaining to the counterfeiting activity is in electronic form, and therefore subject

to quick, easy, and untraceable destruction by the Defendants. Dell Inc. v.

BelgiumDomains, LLC, 2007 WL 6862341 at *2 (S.D. Fla. 2007); see also Chanel,

Inc. v. Chanel255.ORG, et al., 2012 WL 12845630 at *5 (S.D. Fla. 2012).

      Defendants sell their counterfeit and/or infringing goods to customers in the

United States exclusively online and accept payment only through on-line payment

processors. Defendants can easily remove all evidence of their counterfeit goods

                                          17
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 18 of 23




from their virtual storefronts and transfer any ill-gotten funds into foreign bank

accounts, where they are beyond this Court’s reach. See F.T.C. v. Atlantex Assoc.,

872 F.2d 966, 968 (11th Cir. 1989) (affirming ex parte TRO and asset freeze order

against party accused of deceptive trade practices to preserve funds for possible

restitution). Therefore, it is imperative that Defendants not have advanced notice of

any TRO.

IV.   THE COURT MAY ISSUE A TRO WITHOUT A BOND.

      Federal Rule of Civil Procedure 65(c) requires than an applicant for a TRO

or preliminary injunction provide security against the potential effects of a

wrongfully-issued injunction:

      No restraining order or preliminary injunction shall issue except upon
      the giving of security by applicant, in such sum as the court deems
      proper, for the payment of such costs and damages as may be incurred
      or suffered by any party who is found to have been wrongfully
      enjoined or restrained.

FED. R. CIV. P. 65(c). However, it is well-established in this Circuit that the amount

of security required by the rule is a matter within the discretion of the trial court,

and the court may elect to require no security at all. BellSouth Telecom., Inc. v.

MCIMetro Access Transmission Services, LLC, 425 F.3d 964, 970 (11th Cir. 2005);

see also e.g. Georgia Coal. for People's Agenda, Inc. v. Kemp, 347 F. Supp.3d

1251, 1269 (N.D. Ga. 2018) (waiving bond requirement and citing BellSouth);


                                           18
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 19 of 23




AFC Enterprises, Inc. v. Rest. Grp. LLC, 1:10-CV-1772-TWT, 2010 WL 4537812,

at *5 (N.D. Ga. Nov. 3, 2010) (rejecting defendant’s argument that preliminary

injunction was improperly granted because no bond was required); DJR

Associates, LLC v. Hammonds, 241 F. Supp.3d 1208, 1234 (N.D. Ala. 2017) (“The

Eleventh Circuit . . . has said at least twice (although once in an unpublished

opinion) that whether to set a bond as a condition to the issuance of a preliminary

injunction and in what amount are within the discretion of the trial court.”). Courts

have held that security is not required when the moving party has a high

probability of succeeding on its claim. University Books and Videos, Inc. v.

Metropolitan Dade County, 33 F. Supp.2d 1364, 1374 (S.D. Fla. 1999). Finally,

the burden is on the defendant to request a bond and submit evidence regarding the

appropriate amount. Mud Pie, LLC v. Deck the Halls, Y’all, LLC, Case No. 17-CV-

2789, 2017 WL 8942387 (N.D. Ga. Sep. 27, 2017) (ordering defendants to provide

reasonable estimate of potential lost sales, with supporting documentation, within

one week of order).

      Plaintiff has demonstrated that it has a substantial likelihood of succeeding

on the merits of its claims. Therefore, this Court may waive the requirement for

Plaintiff to post security. Alternatively, Plaintiff requests that the Court order

Defendants to appear and provide an estimate of their potential lost sales, with

                                           19
       Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 20 of 23




supporting documentation, at the hearing on Plaintiff’s motion for an order to show

cause why a preliminary injunction should not issue.

V.    AN ASSET FREEZE ORDER IS WARRANTED.

      Plaintiff asks this Court to issue an order freezing Defendants’ assets

associated with the operation of their virtual storefronts on the Marketplaces,

including those in escrow, stored or processed by the Marketplaces, payment

processors and/or financial institutions. Orders freezing a defendants’ assets are

warranted to assure the availability of permanent relief. Levi Strauss & Co. v.

Sunrise Intern. Trading Inc., 51 F.3d 982, 987 (11th Cir. 1995). Such asset freezes

are particularly appropriate against sellers of counterfeit goods who are likely to

hide their ill-gotten profits if their assets are not seized. Reebok Intern., Ltd. v.

Marnatech Enterprises, Inc., 970 F.2d 552, 559 (9th Cir. 1992).

      A court can issue an asset freeze when its equitable authority is invoked.

Plaintiff seeks a permanent injunction, an accounting of Defendants’ profits

pursuant to the Lanham Act, and an award of its attorney’s fees. Plaintiff has

thereby invoked this Court’s equitable authority. Levi Strauss, 51 F.3d at 987;

Wheeless v. Gelzer, 765 F. Supp. 741, 743 (N.D. Ga. 1991) (holding that request

for attorneys’ fees and monetary awards that are restitutionary in nature are

equitable.)

                                            20
         Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 21 of 23




      In Plaintiff’s experience, sellers of counterfeit goods are not deterred by the

threat of injunctions or post-judgment damages. If only enjoined by a court, they

simply set up a new account under a new alias and continue selling their

counterfeit goods. Additionally, counterfeiters can quickly and easily transfer

funds to foreign accounts. This makes it easy to hide profits from the sale of

counterfeit goods, making it impossible for Plaintiff to have a meaningful

opportunity to seek redress in the form of permanent equitable relief, including

disgorgement of profits.

      Freezing Defendants’ assets associated with the operation of their virtual

storefronts on the Marketplaces will also serve as a deterrent against future acts of

counterfeiting and piracy. An equitable accounting of profits under the Lanham

Act furthers the congressional purpose by making infringement unprofitable and is

justified because it deprives defendants of unjust enrichment and provides a

deterrent to similar activities in the future. Burger King Corp. v. Mason, 855 F.2d

779, 781 (11th Cir. 1988). Freezing the Defendants’ assets associated with the

operation of their virtual storefronts on the Marketplaces will further the purposes

of trademark law by making the sales of counterfeit goods unprofitable, depriving

the Defendants of their unjust enrichment, and deterring future sales of counterfeit

goods.

                                          21
      Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 22 of 23




                                  CONCLUSION

      For the foregoing reasons, Plaintiff respectfully requests that the Court: (a)

grant the Temporary Restraining Order for a period of fourteen (14) days; (b) order

the relevant financial institutions and Marketplaces, upon receiving notice, to

freeze Defendants’ assets associated with the operation of their virtual storefronts

on the Marketplaces, permanently remove any counterfeit or infringing product

listings, and disable Defendants’ virtual storefronts until the Court rules on

Plaintiff’s Motion for Preliminary Injunction; and (c) order that Defendants appear

before this court to show cause why a preliminary injunction should not issue and

provide an estimate of their lost sales with supporting documentation of on the date

set forth in the TRO. Plaintiff further requests that the Court advance the trial on

the merits and consolidate it with the hearing on Plaintiff’s Motion for Preliminary

Injunction pursuant to Rule 65(a)(2) of the Federal Rules of Civil Procedure.

      Dated: November 20, 2020.



                                            Respectfully submitted,

                                            THE SLADKUS LAW GROUP


                                               s/Jason H.Cooper
                                               Carrie A. Hanlon
                                               Ga. Bar No. 289725
                                          22
      Case 1:20-cv-04757-TWT Document 4-1 Filed 11/20/20 Page 23 of 23




                                             E-mail: carrie@sladlaw.com
                                             Jeffrey B. Sladkus
                                             Ga. Bar No. 651220
                                             E-mail: jeff@sladlaw.com
                                             Jason H. Cooper
                                             Ga. Bar No. 778884
                                             E-mail: jason@sladlaw.com
                                             Bao-Ngoc Kim Dang
                                             Ga. Bar No. 781673
                                             E-Mail: kim@sladlaw.com

                                             1397 Carroll Drive
                                             Atlanta, GA 30318
                                             Telephone: (404) 252-0900
                                             Facsimile: (404) 252-0970

                                             Attorneys for Plaintiff


               CERTIFICATE OF FONT & SIZE SELECTION

      Pursuant to LR 7. 1(D), I certify that this paper was prepared with one of the

font and point selections approved by the Court in LR 5.1(B).

                                             s/Jason H. Cooper
                                             Jason H. Cooper




                                        23
